                         IN TIIE UNITED STATES DISTRICT COURT
                     FOR TIIE EASTERN DISTRICT OF NORTH CAROLINA
                                    WESTERN DIVISION
                                     No. 5:20-CV-232-D


LEILEL ZHANG,                                 )
                                              )
                          Plaintiff,          )
                                              )                     ORDER
                     v.                       )
                                              )
PRESTON K. SUTTON. ill,                       )
                                              )
                          Defendant.          )


       On October 6, 2020, this court granted defendant's motion to dismiss, dismissed plaintiff's

action for lack of jurisdiction, and directed the clerk to close the case. See [D.E. 16, 17]. On

January 8, 2021, plaintiff filed a document entitled ''motion to move the case to the proper state

court'' [D.E. 18].

       If plaintiff wishes to file a case in state court, she may do so. The motion [D.E. 18] is

baseless and is DENIED. The case remains closed.

        SO ORDERED. This _8._ day of July 2021.



                                                      ~SC.DEVER ill
                                                      United States District Judge
